     Case 4:21-cv-00020-WTM-CLR Document 97 Filed 03/22/21 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


BETTY C. FIELDS, now known as
Betty Jean,

       Plaintiff,
                                            CASE NO. CV421-020
V.



ETHICON, INC. and JOHNSON &
JOHNSON,

       Defendants.




                                ORDER


      On January 26, 2021, this matter was transferred to this Court

from the Southern District of West Virginia. (Doc. 86.) This matter

was originally filed as part of MDL 2327 (^^Ethicon MDL"), 2:12-

md-2327. (Doc. 1.) In light of the voluminous record in this

matter, the parties are DIRECTED to update this Court regarding

the status of the proceedings in this case within thirty (30) days

from the date of this order.


      Additionally,    Defendants    Ethicon,    Inc.    and   Johnson   &

Johnson's Motion for Partial Summary Judgment (Doc. 67) is now

pending before this Court. Defendants' motion was filed in the

Southern   District of West Virginia in May 2019. (Id.) Because

Defendants' motion has been pending for some time and because the

motion was originally filed in a different court, the Court has

concluded that the most prudent course of action is to dismiss
   Case 4:21-cv-00020-WTM-CLR Document 97 Filed 03/22/21 Page 2 of 2



Defendants' motion for partial summary judgment (Doc. 67) and to

allow Defendants to file a renewed motion.


       Accordingly, Defendants' Motion for Partial Summary Judgment

(Doc. 67) is DISMISSED. Defendants shall have forty-five (45) days

from the date     of this   order to      refile their motion.     Following

service of the new motion, all normal briefing deadlines will

apply. Both parties should be aware, however, that the Court will

not accept any motion or response that incorporates by reference

any factual allegation or argument contained in an earlier filing.

Each   motion   and   response   should   be   a   stand-alone   filing that

independently contains all the factual allegations and arguments

that the filing party wishes the Court to consider.

       SO ORDERED this ^^"^day of March 2021.



                                   WILLIAM T. MOORE, ^R.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN    DISTRICT OF GEORGIA
